 WYMAN-GORDON CO.75delay" 2 days before the election, accompanied by antiunion state-ments, was calculated to, and did, interfere with a free election aI would therefore, set aside the election.CH 1nRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.3SeeLe Roi Company,105 NLRB 309.Wyman-Gordon Co., Ingalls Shepard DivisionandInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers&Helpers,AFL-CIO 1 and International Union,United Automobile,Aircraft &Agricultural Implement Work-ers of America,AFL-CIO,2Petitioners.Cases Nos. 13-RC-4916and 13-RC-4997. January 18,1957DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRush F. Hall, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed'Upon the entire record in this case, the Board finds:41.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.51Herein referred to as the Boilermakers.mHerein referredto as the UAW.3The Employer moved thatthe UAW's petitionbe dismissed and that the petitions hereinnot be consolidated because theUAW'sshowing of interest was untimely made.TheBoard has consistently held that showing of interest is a matter for administrative de-termination and cannot be litigated in a representation proceeding.California Furnitureshops,Ltd.,115 NLRB 1399. Moreover,we are administratively satisfiedwith the UAW'sshowing of interest in this proceeding.The Employer also contendsthat bothpetitions are barred on the ground that a peti-tioner who withdraws a petition is prohibited from again filing a new petition affectingthe same employer and employees for a period of 6 months.The Board's records showthat the Boilermakersand the UAWdid file andwithdrawpetitions less than 6 monthsprior to theirfiling of the petitions herein,but thewithdrawals in both cases were madewithoutprejudiceto the filingof new petitions.We find no merit in the Employer's con-tention as the limitation alleged by the Employer applies only to cases where the Peti-tioner's withdrawal has beenwithprejudice4The Employer's request for oral argument is hereby denied as the record and the briefsadequately present the issues and positionsof the parties5E+mployees IndependentUnion of Wyman-Gordon, hereinafter called the Independent,was permitted to intervene in both cases on the basis of its contractual interest.TheTIAW intervenedin CaseNo. 13-RC-4916, on the basis of a showing of interest.The Employerwould not stipulatethatthe Boilermakersand the UAWare labor organ-izations.Moreover,the Boilermakersand the UAWrefused to stipulate as to the Inde-pendent's status as a labor organization.The record revealsthat all threeorganizationsexist for the purpose of bargaining collectively on behalf of their members with Employ-117 NLRB No. 23. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9'(c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Independent assert their contract effectiveNovember 9, 1955, to November 1, 1957,as a barto the present peti-tions.The UAW and the Boilermakers contend that this contract isa prematureextensionof anearlieragreement between the Employerand the Independent and therefore is not a bar to this proceeding.The Employer and the Independent argue that the premature exten-sion ruleshould not be applied because certain extraordinary cir-cumstances rendered the execution of the 1955 contract necessary.On November 10, 1954, the Employer and the Independent signeda contract covering the Employer's production and maintenance em-ployees, including employees sought herein by the Boilermakers.This agreement was to remain in effect until June 30, 1956, and torenew itself automatically for annual periods thereafter unless eitherparty gave notice of its desire to amend or terminate at least 60 daysbefore the anniversary date.On November 9, 1955, the Employerand Independent signed a supplementary agreement extending theterm of their agreement to November 9, 1957. The petition in CaseNo. 13-RC-4916 was filed March 15, 1956, ,and the petition in CaseNo. 13-RC-4997 was filed April 30, 1956.As theMill Bdate of the,1954 contract was May 1, 1956, both petitions were timely filed withrespect to that agreement.The Employer asserts that the supplementaryagreementof Novem-ber 1955 was executed because of sound business and economicreasons,and that the contract was ratified by the Independent's membership.6.The Independent agrees with the position of the Employerand statesthat the 1955 agreement was not made to forestall the claims of rivallabor organizations or to frustrate the wishes of the employeesto selectother bargaining agents, but rather to maintain stable labor-manage-ment relations in the plant. In support of its position the Employerpresented evidence showing that wageincreaseswere granted by majorsteel producers, fabricators, and automobile and farm equipment com-panies from the spring of 1955 to January 1956, throughout the Nationand particularly in the area of the Employer's plant.Apparentlybecauseof this, the Employer opened up its contracts with unionsers concerning hours, wages,and other conditions of employment.Accordingly, we findthat the Boilermakers,UAW, and Independent are labor organizations within the mean-ing of the ActKnox Corp,104 NLRB 789e The Employer further contends that the individuals who negotiated the 1954 contractfor the Independent are presently officials of the UAW and that theninsistence on an18-month contract without a wage reopener clause precipitated the economic crises neces-sitating the execution of the 1955 agreementThe Employer declares their action wastaken deliberately to create dissatisfaction with the Independent and to cause the defectionof its membershipThe Employer urges that the application of the premature extensionrule would be inequitable in these circumstancesThe Employer has not,however, sup-ported this claim with proof, and we therefore do not find it to have merit. WYMAN-GORDON CO.77representingvarious segmentsof its employees in orderto grant aseries of wage increases.The Employer negotiated eight suchincreasesfrom January 11, 1955, to January 11, 1956,1 includingan increaseprovided by the agreement here involved which was effective in ter-minating a strike called by the Independent.It is apparent that the Independent's contract of November 9, 1955,executed approximately 6 months before theMill Bdate of the Novem-ber 10, 1954, contract, constituted a premature extension of the 1954contract.We do not find, in the facts recited by the Employer, suf-ficient reason to avoid application of the Board's well-establisheddoctrine that such a contract is not a bar to an election sought by apetition timely filed with respect to the term of the originalagreement.'Accordingly, we find that there is no bar to a present determination ofrepresentatives.4.The Boilermakers seeks to sever from an existing productionand maintenance unit represented by the Independent a group of forgeshop employees together with certain categories in the Employer'sfurnace department.The UAW seeks to represent a production andmaintenance unit co-extensive with that presently represented by theIndependent.The Employer and the Independent agree that a pro-duction and maintenance unit is appropriate, but they and the UAWcontend that the unit sought by the Boilermakers is not appropriateon either a craft or departmental basis.The Employer manufactures various types of forgings, particularlycrankshafts for the automotive and aircraft industries, in a plant com-prisingnine departments including forge shop, heat treat, finish,maintenance, electrical shop, boilerhouse, furnace, shipping, and steelcutting departments.The present production and maintenance unitnumbers 1,139 employees 9 from which the Boilermakers seeks tosever approximately 550.7 Over the objection of the Boilermakers and the UAW, the hearing officer allowed theEmployer to present testimony pertaining to its negotiations with unions not a party tothis proceeding.The Boilermakersand the UAWsubsequently moved to strike this testi-mony and the hearing officer referred this motion to the Board.As a representation bear-ing is a nonadversary proceeding not governed by the usual rules of evidence and as thetestimony is relevant to the Employer's claim that unusual events required the negotiationof a supplementary agreement,we shall overrule the objection of the Boilermakers and theUAW.8The Board has customarily held that a new agreement, prematurely extending the termof a previous one, does not become a bar merely because its execution was dictated byeconomic considerations;nor even where the extended agreement was executed in goodfaith ; or ratified by a majority of the employees;or where the contract was consum-mated to avoid a strikeInternational Mineral & Chemical Corporation,113 NLRB 53;Potash Company of America,113 NLRB 340;American Steel&Ware Division of UnitedStates Steel Corporation,109 NLRB 373;Worthington Corporation,103 NLRB 1661; andAlbionMalleable Iron Company,90 NLRB 16409The Employer'smachine shop employees,electricians,and die shop employees are rep-resented in separate units by affiliates of the International Association of Machinists, In-ternational Brotherhood of Electrical Workers, and International Die Sinkers Conference,respectively.These units do not include any of the employees in the forge shop. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe forge shop department includes 4 forge shops, located in sepa-rate buildings, under the single supervision, on each of 2 shifts, ofa forge shop superintendent.10The forge shop employees are engagedin various functions relating to the forging operations, including tasksthat range from janitorial and trucking services to machine operationsrequiring widely varying degrees of skill.Thus, although many ofthe operations are fairly repetitive and require only a minimum ofexperience, the most skilled category, that of the hammermen, whooperate heavy steam type drophammers used to roll, shape, and edgeheated steel billets, requires as much as 5 years of experience inorder to become proficient in all the various forging operations per-formed by the "units" of crews in which they work.The furnace department is headquartered in the heat treat de-partment building and is supervised by a foreman who, like the forgeshop superintendent, reports directly to the Employer's general super-intendent.Employees of the furnace department maintain furnacesin both the forge shop and heat treat department.Specifically the Boilermakers seeks to include in its proposed unitthe forge shop categories of hammermen, die oilers, furnace operators,upset operators, dammerel twisting machine operators, dammerelhelpers, forging press operators, manipulator operators, tong pressoperators, oil carriers, forge shop truckers, and helpers and laborersin the forge shop. It also seeks the inclusion, if the Board finds thatthey may appropriately be joined in the unit, of the following furnacedepartment categories : furnace repairmen, furnace control men, brick-masons, brickmason helpers, blacksmiths, blacksmith helpers, and thewelder. It would exclude from the unit the forge shop classificationsof yardmen, diesetters, diesetter'leaders, tumbler repairmen, diesetterhelper, control and visual inspectors, lathe index men, lathe inspectors,lead cast layout inspectors, lead cast inspector leader, pickle controlinspectors, inspector helpers, oil control man, tool and detail men,and stock control men.It is apparent that the unit primarily sought by the Boilermakersis neither an appropriate craft nor departmental unit, as it consistsof a heterogeneous grouping of employees performing different tasks,with varying degrees of skill, which cuts across departmental lines.The forge shop employees, however, constitute a traditional depart-mental group such as the Board has found may constitute a separateunit if they so desire, despite a previous history of bargaining in abroader unit."The Employer and Independent assert, however, that'0On the third shift,when comparativelyfew employeesare at work,the skilled work-men have no supervision and the unskilled employees are under the supervision of thefurnace department11Plomb Tool Company, 87NLRB134;Green Bay Drop Forge Company,95NLRB 1122;International Harvester Company(LouisvilleWorks),100 NLRB1349;The Billings andSpencer Company,104 NLRB 928. WYMAN-GORDON CO.79the Boilermakers has not traditionally represented forge shop em-ployees.We reject this contention as the Boilermakers are, in fact,a traditional representative of forge shop groups.12As we havefound that the forge shop employees perform forging operations ofthe type which the Board customarily permits to be severed from anexisting plantwide unit, and as the Petitioner is affiliated with an In-ternational that traditionally represents such units, we shall directa separate election among the forge shop department employees todetermine their desires for separate representation.There remain for consideration several forge shop categories whomthe Boilermakers would exclude from the unit which it seeks. Theseemployees all work in subdivisions of the forge shop department, areemployed in work relating to the forging process, and are under thegeneral forge shop supervision.Although most of these employeesare carried on seniority lists other than the forge shop list, this factdoes not preclude their inclusion in a forge shop unit.13Therefore,as they are employed in, and are part of, the forge shop department,we shall include the following categories in the forge shop votinggroup : yardmen, diesetters, tumbler repair man, diesetter helper, con-trol and visual inspectors, lathe index men, lathe inspectors, lead castlayout inspectors, pickle control inspectors, inspector helpers, oil con-trolman, and tool and detail men.We shall also include the stockcontrol men, whose duty it is to keep records of the movement ofsteel throughout the forging process from the time of its first receiptin the forge shop department until it is forwarded to the heat treatdepartment.All their time is devoted to recording forge shop opera-tions.Although the record does not specify their work location,we conclude that their functions are essentially those of plant clericalemployees and, in the absence of any agreement to exclude them, weinclude them in the forge shop voting group. There is some sug-gestion in the record that the diesetter leaders and the lead castinspector leader may regularly assume the exercise of supervisoryauthority.The record, however, is not sufficient for us to determinetheir status.We shall, therefore, permit them to vote subject tochallenge and will further investigate the facts relating to their statusin the event that their votes become determinative of the results ofthe election.1' See cases cited in footnote 11,supra.In these cases,the Petitioner sought and wasgranted forge shop units,such as are sought hereinThe Petitioner therein was the Inter-national Brotherhood of Blacksmiths, Drop Forgers and Helpers,AFL. The Board takesjudicial notice of the fact that the Blacksmiths and the International Brotherhood ofBoilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers, AFL,merged onJuly 7, 1953, to form the International concerned herein.Accordingly,we find the Boil-ermakers is a traditional representative of forge shop units.IsThe Billings and Spencer Company, supra. $oDECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct elections by secret ballot among the followingseparate groups of employees at the Employer's Harvey, Illinois,plant: 14(A) All forge department employees including hammermen, dieoilers, furnace operators, upset operators, dammerel twisting machineoperators, dammerel helpers, forge shop laborers, forging press opera-tors, oil carriers, manipulator operators, diesetters, diesetter leaders,diesetter helpers, yardmen, control and visual inspectors, lathe indexmen, lathe inspectors, lead cast layout inspectors, tumbler repairmen,lead cast inspector leader, pickle control inspectors, inspector helpers,oil control man, tong press operators, forge shop truckers, forge shophelpers, tool and detail men, and stock control men, but excludingdie shop and die shop maintenance employees, machinists, shear opera-tors, shear helpers, electricians and all other maintenance employees,office clerical employees, guards, and supervisors as defined in the Act.(B) All production and maintenance employees including leaders,but excluding office clerical employees, plant clerical employees,guards, canteen employees, laboratory employees, engineering, safetyand first-aid employees, die shop employees who work on dies andparts of dies used in manufacture and completion of forgings,machinists, repairmen and repairmen's helpers, truck repairmen,machine specialists, welders, oilers, cranemen, tuners, their apprenticeand helpers working in and out of the north and south machine shopsof the forge division and machine shop of the heat treat finish divi-sions, and all construction and maintenance electricians, their helpersand apprentices, and all guards and supervisors as defined in the Act.''5.If a majority of the employees in voting group (A) select theBoilermakers which is seeking to represent them separately, thoseemployees will be taken to have indicated their desire to constitutea separate bargaining unit and the Regional Director conducting theelection is instructed to issue a certification of representatives to theBoilermakers for such unit, which the Board in such circumstancesfinds to be appropriate for purposes of collective bargaining.How-ever, if a majority of the employees in voting group (A) does notvote for the Boilermakers, such group will appropriately be includedwith the employees in voting group (B) and their votes will be pooled14We are administratively satisfied that the Boilermakers has a sufficient showing ofinterest in the forge shop voting group which we have found appropriate, although it isbroader than that included in the Boilermakers' alternative request. If, however, theBoilermakers does not desire to proceed to an election in such broader voting group, weshall permit it to withdraw its petition upon notice to the Regional Director, within 5days from issuance of this Decision and shall thereupon vacate the Direction of Election.This unit description is in substantial accord with the contract unit presently repre-sented by the Independent.The Boilermakers has indicated that it does not desire toappear on the ballot in the production and maintenance unit , GENERAL REFRACTORIES COMPANY81with those in voting group (t).11 The Regional Director conductingthe election is instructed to issue a certification of representatives tothe labor organization elected by a majority of the employees in thepooled group which the Board in such circumstances finds to be appro-priate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Elections.is If, the votes are pooled,they are to be tallied in the following manner : the votes forthe Boilermakers shall be counted as valid votes,but neither for nor against UAW or theIndependent which seek to represent these employees in the more comprehensive produc-tion and maintenance unit;all other votes are to be accorded their face value whetherfor representation by a union seeking the comprehensive unit or for no union.General Refractories CompanyandInternational Association ofMachinists,AFL-CIO,Petitioner.Cave No. 6-RC-1797. Janu-ary 18, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Donald J. Myers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Since 1944 the Intervenor, United Construction Workers, Divi-sion of District 50 United Mine Workers of America, on behalf ofitself and Local Union No. 290, has represented a unit of productionand maintenance employees at the Employer's Claysburg, Pennsyl-vania, operation, where the Petitioner now seeks to sever a unit ofmachine shop employees.Successive contracts have been executedsince then, with the last one timely opened for negotiation of a newcontract by letter of May 11, 1956.A stipulation agreement of July10, 1956, providing that either party might terminate on 10 days'notice, continued the contract indefinitely beyond its July 15 anni-versary date.The petition here was filed June 20, 1956.A separatepension agreement between the Employer and the Intervenor runsuntil July 15, 1957.Both the Employer and the Intervenor urgedismissal of the petition on the ground of contract bar. It is well117 NLRB No. 20.423784-57-vol. 117-7